Citation Nr: 0728756	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-03 703	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.  

3.  Entitlement to service connection for a hernia.  

4.  Entitlement to service connection for residuals of heat 
stroke.  

5.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left 4th metacarpal.  


REPRESENTATION

Appellant represented by:	Binder and Binder, Attorneys 
at Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1957 to October 1957.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
the St. Petersburg, Florida, Regional Office (St. Petersburg 
RO).  Subsequently, the New York RO assumed jurisdiction.  

In his substantive appeal (VA Form 9) received in February 
2005, the veteran requested a hearing before a Veterans Law 
Judge (VLJ) of the Board at the RO (Travel Board hearing).  A 
Travel Board hearing was scheduled for January 11, 2007; but 
the appellant failed to appear on the scheduled hearing date; 
however, the hearing notice was not returned as 
undeliverable, and no further communication was received from 
the appellant or his attorney regarding the hearing request 
or his failure to appear.  Thus, the hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2006).  
Accordingly, the Board will proceed with its review of this 
case on the basis of the current record.  

The issues of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for psychiatric and back disorders and the issue 
of entitlement to service connection for residuals of heat 
stroke are remanded to the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  




FINDINGS OF FACT

1.  A hernia was not present in service or for many years 
thereafter and there has been no competent medical evidence 
submitted relating any current hernia and/or its residuals to 
the veteran's period of service.

2.  The veteran's residuals of a fracture of the left 4th 
metacarpal are manifested by subjective complaints of pain, 
with a 10 percent reduction in range of active motion and X-
ray evidence of arthritis.  There is no evidence of 
ankylosis.


CONCLUSIONS OF LAW

1.  A hernia was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The criteria for an initial compensable rating for 
residuals of a fracture of the 4th metacarpal have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 
5227, 5230, 5155 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The February 2004 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claims 
decided herein, what types of evidence VA would undertake to 
obtain, and what evidence the appellant was responsible for 
obtaining.  The letter did not explicitly tell him to submit 
all relevant evidence in his possession, but it did tell him 
to submit medical evidence in his possession, and to tell VA 
about relevant evidence or send the evidence itself.  He was 
thereby put on notice to submit relevant evidence in his 
possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The appealed evaluation for residuals of the left 4th 
metacarpal fracture involves a disability that has been 
recognized as service connected.  Thus, the first three 
Dingess elements are substantiated.  Although the veteran has 
not been given notice related to the assignment of an 
effective date, he is not prejudiced because his evaluation 
remains unchanged and therefore an effective date will not be 
established as a result of this decision.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (Although Congress has not 
specifically mandated that the Board assess prejudicial 
error, the Court has held that the Board is not prohibited 
from considering the doctrine of harmless error in the VCAA-
notice context); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (an error by VA in providing notice of the 
information and evidence necessary to substantiate a claim 
under 38 U.S.C. § 5103(a) is presumptively prejudicial and 
that in such a case the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant).  Once 
service connection is granted, the claim is substantiated and 
further notice is not required with regard to disagreement as 
to the rating.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  

As the Board concludes below that the preponderance of the 
evidence is against the claim of service connection for a 
hernia, any question as to the appropriate disability rating 
or effective date to be assigned is rendered moot.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  With regard to residuals of the left 4th 
metacarpal fracture, the veteran was afforded a VA 
examination, the report of which has been associated with the 
record.  

VA did not provide the veteran with an examination in 
connection with his claim for service connection for a 
hernia; however, the Board finds that an examination was not 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, under the law, an 
examination or opinion is necessary to make a decision on the 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).   

The service medical records do not show any evidence that the 
veteran sustained a hernia in service.  The first showing in 
the record of a hernia, or residuals of one, was more than 25 
years after service discharge.  Thus, there is a lack of 
evidence of continuity of symptomatology in the treatment 
records.  This evidence is against a finding that the post-
service disability "may be" associated with service.  Thus, 
to the extent that the veteran has alleged that his hernia 
problems are related to service, the Board accords little to 
no probative value.  Therefore, the Board finds that the 
veteran's hernia residuals do not meet the criteria to 
warrant a VA examination.  See id.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Neither the 
veteran or his attorney has claimed that VA has failed to 
comply with the requirements of the VCAA.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
herein decided.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
appellant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matters currently under consideration.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Hernia

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records are devoid of any 
complaints, or findings, of a hernia.  At the time of a 
December 1957 VA examination, the veteran did not complain 
of, and there were no findings of, a hernia.  There were also 
no complaints, or findings, of a hernia at the time of March 
1958, May 1958, or April 1960 VA examinations.  

At the time of a November 1991 private orthopedic visit, the 
veteran was noted to have a moderate direct inguinal hernia.  

In a April 1992 letter, the veteran's private physician, L. 
E., M.D., indicated that the veteran had been under his care 
for symptoms related to an inguinal hernia since 1984.  

Service connection is not warranted for a hernia.  The 
veteran's service medical records are devoid of any 
complaints, or findings, of a hernia.  There were also no 
complaints or findings of a hernia in the years immediately 
following service, including at the time of VA examinations 
performed in December 1957, March 1958, May 1958, and April 
1960.  There were also no complaints, or findings, of a 
hernia until 1984, more than 25 years after service 
discharge.  The Board points out that passage of so many 
years between discharge from active service and the objective 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).   

The Board notes the veteran's belief that he currently has 
hernia residuals that are related to his period of service.  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Moreover, there has 
been no competent medical evidence submitted relating any 
current hernia residuals to the veteran's period of service. 

Although the Board is sympathetic to the veteran's beliefs, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  As the preponderance of 
the evidence is against the claim for service connection, the 
"benefit-of- the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

III. Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the diagnostic code criteria is shown).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

DC 5227 provides for a noncompensable evaluation for 
favorable or unfavorable ankylosis of the ring or little 
finger.  Pursuant to DC 5230, any limitation of motion of the 
ring or little finger is noncompensable (0 percent 
disabling).  Accordingly, these diagnostic codes do not 
provide a basis upon which to assign a disability evaluation 
higher than that currently in effect.  38 C.F.R. § 4.71a.

The veteran was afforded a VA examination in February 2004.  
At the time of the examination, the veteran complained of 
bilateral hand stiffness.  He had full range of motion of the 
bilateral hands passively, with a 10 degree decrease of the 
left 4th and 5th metacarpophalangeal (MCP) joints.  Evaluation 
of the hand as a whole unit was within normal limits.  The 
veteran had a 3/5 grip on the left.  The left hand was tender 
on palpation at the dorsal ulnar hand and there were reddish 
discolored post-blister spots dorsally on the 3rd, 4th, and 5th 
digits.  The veteran had full passive range of motion 
throughout.  There was decreased active range of motion at 
the left 4th and 5th MCP joints secondary to weakness.  A 
diagnosis of bilateral osteoarthritis of the hands was 
rendered.  

In this case, ankylosis of the left ring finger has not been 
diagnosed.  Even if it had been diagnosed, the highest 
maximum rating under the diagnostic code pertaining to 
ankylosis is 0 percent.  Thus, the rating criteria pertaining 
to ankylosis cannot serve as the basis for a compensable 
rating in this case.  38 C.F.R. § 4.71a, DC 5227.  The Board 
similarly concludes that a compensable rating is not 
warranted under DC 5155, because the mild nature of the 
veteran's service-connected left ring finger disability, 
coupled with the absence of ankylosis, leads the Board to 
conclude that his left ring finger disability is not 
analogous to amputation.  38 C.F.R. § 4.71a, DC 5155.

The Board also concludes that a compensable evaluation under 
DC 5003 or 5010 is not warranted.  Under DC 5003, 
degenerative arthritis of a major joint may be rated under 
the criteria for limitation of motion of the affected joint.  
38 C.F.R. § 4.71a, DCs 5003, 5010.  The diagnostic code 
pertaining to limitation of motion of the ring finger, 
however, provides that all limitation of motion, no matter 
how severe, is noncompensable.  38 C.F.R. § 4.71a, DC 5230.  
Neither is a rating warranted under DC 5003 alone, as the 
veteran's disability involves only one minor joint (the MCP 
of the ring finger).  38 C.F.R. § 4.71a, DCs 5003, 5010; (a 
10 percent rating is warranted under DC 5003 only where there 
is involvement of a group of minor joints).

As noted above, the holding in DeLuca and the provisions of 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  
Additionally, 38 C.F.R. § 4.45 provides that consideration 
should also be given to weakened movement, excess 
fatigability and incoordination.  According to the most 
recent medical findings, however, symptoms such as 
fatigability and incoordination are absent, and there is no 
additional limitation of motion on repetitive use.  Thus, the 
veteran's left ring finger disability most nearly 
approximates a disability mild in nature.  The Board 
therefore concludes that additional compensation under these 
provisions would be inappropriate.  Even accepting that he 
may have some residual pain from the in-service injury, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left ring finger disability does not warrant a 
compensable rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of- 
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 50.


ORDER

Service connection for a hernia and/or its residuals is 
denied.  

A compensable evaluation for residuals of a fracture of the 
left 4th metacarpal is denied. 


REMAND

The Board's review of the claims file reveals that additional 
notice and development of the claims remaining on appeal is 
warranted.  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  In the context of a claim to reopen, the VCAA 
requires that VA look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  Failure to 
provide this notice is generally prejudicial.  Kent v. 
Nicholson, 20 Vet App 1 (2006).

The claim for service connection for a psychiatric disorder 
was last denied in a March 2000 Board decision.  Service 
connection for a back disorder was denied in a May 1960 
rating decision.  The February 2004 pre-rating letter did not 
provide the veteran with the VCAA notice mandated by Kent.  
This must be done on remand.  Further, to ensure that all due 
process requirements are met, the RO/AMC should give the 
veteran another opportunity to present information and/or 
evidence pertinent to the claims remaining on appeal.  The 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO/AMC should also 
invite the veteran to submit all evidence in his possession, 
and ensure that the notice to the appellant meets the 
requirements of Dingess/Hartman-particularly as regards 
disability ratings and effective dates-as appropriate.  

With regard to the issue of service connection for residuals 
of heat stroke, the Board notes that under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon, 
20 Vet. App. at 83.  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

The veteran's service medical records reveal that he suffered 
heat stroke in service.  Moreover, there has been at least 
one physician who has indicated that his heat stroke was 
related to his current psychological problems.  Based upon 
the above, an examination is warranted.

The provisions of 38 C.F.R. § 3.655 (2006) address the 
consequences of a veteran's failure to appear for a scheduled 
medical examination.  That regulation provides that, when 
entitlement to a benefit cannot be established or confirmed 
without an examination and a claimant, without "good 
cause," fails to report for such examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated on the evidence of record. 

Accordingly, the case is REMANDED for the following actions:

1.  Send to the veteran and his attorney 
a letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claims remaining on appeal that is 
not currently of record.  

The letter should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit and provide the 
veteran with VCAA notice regarding the 
applications to reopen claims for service 
connection for a psychiatric disorder and 
a back disorder in accordance with Kent 
v. Nicholson, including information as to 
the bases for the prior denials.  The 
RO/AMC should ensure that its notice 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
disability ratings and effective dates-
as appropriate.  

The letter should also clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO/AMC should notify him 
and his representative of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, schedule the 
veteran for a VA examination to determine 
the nature and etiology of any current 
residuals of heat stroke.  All necessary 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review.

The examiner should answer the following 
question: Is it at least as likely as not 
(50 percent probability or greater) that 
the veteran has any current residuals 
related to in-service heat stroke.  The 
examiner should set forth all examination 
findings and the complete rationale for 
any conclusions reached in a printed 
(typewritten) report.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, re-
adjudicate the claims remaining on 
appeal, in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
furnish to the veteran and his attorney 
an appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and 
further develop the veteran's claims; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he is advised that failure to report 
for examination may result in the denial of his claim.  See 
38 C.F.R. § 3.655 (2006).  The appellant and his attorney 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


